             Case 2:20-cr-00039-ES Document 1 Filed 01/10/20 Page 1 of 9 PageID: 1
V     nr\ir
      r     n r    d



        23A4fctJ462O2B/ MJW/FAL
    AT 8:30               M       UNITED STATES DISTRICT COURT
    WILLIAM T, WALSH, CLERK
                                     DISTRICT OF NEW JERSEY

         UNITED STATES OF AMERICA               :   Hon.

                       v.                       :   Criminal No. 20-     39   Os)
         RAUL ORLANDO TORRES
         CUBIDES,                               :   21 U.S.C.   §   963
           a/k/a “Jose Jota,”                   :   21 U.S.C.   §   846
           a/k/a “Jose J.,”                     :   18 U.S.C.   §   1956(h)
           a/k/a “El Don,”
           a/k/a “El Viejo”


                                        INDICTMENT

              The Grand Jury in and for the District of New Jersey, sitting at Newark,

        charges:

                                            COUNT ONE
                            (Conspiracy To Import Controlled Substances)

              From in or around 2016 through on or about January 10, 2020, in

        Colombia, Venezuela, the Dominican Republic, and elsewhere, the defendant,

                               RAUL ORLANDO TORRES CUBIDES,
                                      a/k/a “Jose Jota,”
                                      a/k/a “Jose J.,”
                                      a/k/a “El Don,”
                                      a/k/a “El Viejo,”

        did knowingly and intentionally conspire and agree with others to import into

        the customs territory of the United States from places outside thereof, to

        include Venezuela, Colombia, and the Dominican Republic, a controlled

        substance in Schedule II, namely, five kilograms or more of a mixture and
    Case 2:20-cr-00039-ES Document 1 Filed 01/10/20 Page 2 of 9 PageID: 2




substance containing a detectable amount of cocaine, contrary to Title 21,

United States Code, Sections 952 and 960(b)(1)(B)(ii).

      In violation of Title 21, United States Code, Section 963.




                                      .2
     Case 2:20-cr-00039-ES Document 1 Filed 01/10/20 Page 3 of 9 PageID: 3




                                COUNT TWO
  (Conspiracy To Distribute a Controlled Substance for Unlawful Importation)

      From in or around 2016 through on or about January 10, 2020, in

Colombia, Venezuela, the Dominican Republic, and elsewhere, the defendant,

                     RAUL ORLANDO TORRES CUBIDES,
                            a/k/a “Jose Jota,”
                            a/k/a “Jose J.,”
                            a/k/a “El Don,”
                            a/k/a “El Viejo,”

did knowingly and intentionally conspire and agree with others to distribute a

controlled substance in Schedule II, namely, five kilograms or more of a

mixture and substance containing a detectable amount of cocaine, intending,

knowing, and having reasonable cause to believe that such controlled

substance would be unlawfully imported into the United States, contrary to

Title 21, United States Code, Sections 959, 960(a)(3), and 960(b)(lflB)(ii).

      In violation of Title 21, United States Code, Section 963.




                                         3
      Case 2:20-cr-00039-ES Document 1 Filed 01/10/20 Page 4 of 9 PageID: 4




                                 COUNT THREE
                        (Conspiracy To Distribute Cocaine)

       From in or around 2016 through on or about January 10, 2020, in

Colombia, Venezuela, the Dominican Republic, and elsewhere, the defendant,

                      RAUL ORLANDO TORRES CUBIDES,
                             a/k/a “Jose Jota,”
                             a/k/a “Jose J.,”
                             a/k/a “El Don,”
                             a/k/a “El Viejo,”

did knowingly and intentionally conspire and agree with others to distribute and

possess with intent to distribute five kilograms or more of a mixture and

substance containing a detectable amount of cocaine, a Schedule II controlled

substance, contrary to Title 21, United States Code, Sections 841(a)(1) and

(b)(1)(A).

       In violation of Title 21, United States Code, Section 846.




                                         4
     Case 2:20-cr-00039-ES Document 1 Filed 01/10/20 Page 5 of 9 PageID: 5




                                 COUNT FOUR
                   (Conspiracy to Commit Money Laundering)

      From in or around 2016 through on or about Januar 10, 2020, in the

District of New Jersey, and elsewhere, the defendant,

                     RAUL ORLANDO TORRES CUBIDES,
                            a/k/a “Jose Jota,”
                            a/k/a “Jose J.,”
                            a/k/a “El Don,”
                            a/k/a “El Viejo,”

knowing that the monetary instrument and funds involved in the

transportation, transmission, or transfer represented the proceeds of some

form of specified unlawful activity, namely, narcotics distribution, and with the

intent to promote the carrying on of the narcotics distribution and to conceal

and disguise the nature, the location, the source, the ownership, and the

control of the proceeds of the narcotics distribution, did knowingly and

intentionally conspire and agree with others to transport, transmit, and

transfer a monetary instrument or funds from a p’ace in the United States to or

through a place outside the United States, contrary to Title 18, United States

Code, Sections 1956(a)(2)(A) and 1956(a)(2)(B)(i).

          In violation of Title 18, United States Code, Section 1956(h).




                                         5
     Case 2:20-cr-00039-ES Document 1 Filed 01/10/20 Page 6 of 9 PageID: 6




   FORFEITURE ALLEGATIONS AS TO COUNTS ONE THROUGH THREE

      1.      As a result of committing the controlled substance offenses in

violation of As a result of committing the controlled substance offenses in

violation of2l U.S.C. § 846, 841(a)(l), 841(b)(l)(A), 963, 952, 959, 960(a)(1),

960(a) (3), and 960(b)(1)(B)(ii), as charged in Counts One through Three of this

Indictment, the defendant,

                      RAUL ORLANDO TORRES CUBIDES,
                             a/k/a “Jose Jota,”
                             a/k/a “Jose J.,”
                             a/k/a “El Don,”
                             a/k/a “El Viejo,”

shall forfeit to the United States of America, pursuant to 21 U.S.C. § 853, any

and all property constituting or derived from any proceeds obtained directly or

indirectly as a result of the said offenses, and any and all property used or

intended to be used in any manner or part to commit and to facilitate the

commission of the offenses alleged in Counts One through Three of this

Indictment.




                                         6
     Case 2:20-cr-00039-ES Document 1 Filed 01/10/20 Page 7 of 9 PageID: 7




              FORFEITURE ALLEGATIONS AS TO COUNT FOUR

      1.    As the result of committing the money laundering conspiracy

offense in violation of 18 U.S.C.   § 1956(h) alleged in Count Four of the
Indictment, the defendant,

                      RAUL ORLANDO TORRES CUBIDES,
                             a/k/a “Jose Jota,”
                             a/k/a “Jose J.,”
                             a/k/a “El Don,”
                             a/k/a “El Viejo,”

shall forfeit to the United States, pursuant to 18 U.S.C.   §   982(a)(1), all

property, real and personal, involved in the money laundering conspiracy

offense, and all property traceable to such property.




                                           7
    Case 2:20-cr-00039-ES Document 1 Filed 01/10/20 Page 8 of 9 PageID: 8



               FORFEITURE ALLEGATIONS AS TO ALL COUNTS

                              Substitute Assets Provision

      2.      With respect to Counts One through Four of the Indictment, if any

of the property described above, as a result of any act or omission of the

defendants:

      a. cannot be located upon the exercise of due diligence;

      b. has been transferred or sold to, or deposited with, a third party;

      c. has been placed beyond the jurisdiction of the court;

      d. has been substantially diminished in value; or

      e. has been commingled with other property which cannot be divided
         without difficulty,

the United States shall be entitled, pursuant to 21 U.S.C.   § 853(p), as
incorporated by 18 U.S.C.   § 982(b), to forfeiture of any other property of the
defendants up to the value of the above-described forfeitable property.




                                             A TRUE BILL,




CRAIG CAR ENIT’O
United States Attorney




                                         8
                                                                               CASE NUMBER: 20-            9-
                                                                        United States District Court
Case 2:20-cr-00039-ES Document 1 Filed 01/10/20 Page 9 of 9 PageID: 9




                                                                          District of New Jersey
                                                                          UNITED STATES OF AMERICA
                                                                                                 V.
                                                                        RAUL ORLANDO TORRES CUBIDES,
                                                                               a/k/a “Jose Jota”;
                                                                                a/k/a “Jose J.”;
                                                                                a/k/a “El Don”;
                                                                                a/k/a “El Viejo”
                                                                            INDICTMENT FOR
                                                                                 21 U.S.C. § 963
                                                                                 21 U.S.C. § 846
                                                                               18 u.s.c. § 1956(h)
                                                                                    A   fl   -        n1
                                                                                CltkIo CARPENITO
                                                                             UNITED STATES ATTORNEY
                                                                                NEWARK, NEW JERSEY
                                                                                  LAUREN REPOLE
                                                                                MEREDITH WILLIAMS
                                                                                F’RANCESCA LIQUOm
                                                                              ASSISTANT U.S. ATTORNEYS
                                                                                    973-645-2700
                                                                                        USA-48A0 8
                                                                                        (Ed. 1/97)
